DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with respect to claims filed December 9, 2020 have been considered but are moot because the new ground of rejection as followed.  Claims 1 to 20 are pending.  The indicated allowability of claims 3 and 5 are withdrawn in view of the newly references to Feit et al., Tarne et al. and Shum.  Rejections based on these references follow.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. (9835300) in view of Tarne et al. (6443582).
Feit et al. disclose an edge-lit luminaire (figure 4) comprising a housing (modified figure 3A below) having a top (modified figure 3A below) and a bottom opening (modified figure 3A below) at least partially defining a cavity (modified figure 3A below), a lens (120) coupled to the housing that defines a generally circular footprint (figure 3A), a light emitter (130) positioned proximate an edge of the cavity, the light emitter oriented substantially parallel to the bottom opening and configured to emit light into the lens, a heat sink (140, column 3, lines 61 to 63) disposed on an outer edge of the cavity, the light emitter coupled to the heat sink (figure 4), a reflector (160) coupled to the housing between the top of the housing and the lens, the reflector configured to direct light emitted toward the cavity back into the lens, and wherein at least a 
Tarne et al. teach a non planar lens (13) defining a generally circular footprint and a concavo-convex shape (84, figures 1, 5, 6), the light emitter configured to emit light into an edge of the lens toward a center of the cavity (figures 1, 3, column 4, lines 15 to 46).  Wherein the lens includes a micro structure (43, 52, 71) capable of producing a predetermined distribution of light as claimed in claim 2.
Kim et al. teach the heat sink (figure 15) including a base (modified figure 15) and a plurality of fins (139, modified figure 15 below), and the light emitter (112) connected to the base as claimed in claim 3.
It would have been obvious to one skilled in the art to modify the lens of Feit et al. with the non planar lens defining a generally circular footprint and a concavo-convex shape, as taught by Tarne et al., for optimize the light distribution at different locations along the outward concavo convex light exiting surface of the lens.
It would have been obvious to one skilled in the art to include the heat sink of Feit et al. with a base and a plurality of fins, as taught by Kim et al., for increasing the heat dissipating surfaces for the light emitter to therefore enhance the heat dissipation away from the light emitter.
With regards to claim 4, further comprising a driver (180) positioned in the housing and retained in a driver housing (185).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. in view of Tarne et al. and Kim et al., as applied to claim 4 above, and further in view of Shum (20140091697).

Shum teaches the driver housing (400) including a base having a first set of heat fins and a cover having a second set of heat fins (470, 475, figure 4A, paragraph 0052, lines 4 to 8, fins).
It would have been obvious to one skilled in the art to include the driver housing of Feit et al. with a base having first set of heat fins and a cover having a second set of heat fins, as taught by Shum, to enhance the heat conduction away from the driver.  

    PNG
    media_image1.png
    401
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    574
    media_image2.png
    Greyscale

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter including the driver housing including a base, and a portion of the base extending through an opening in the top of the housing to provide direct communication with an environment external to the housing in combination with all other features as claimed in claims 1 and 4.
Claims 7 to 20 are allowed.

Claim 16 contains allowable subject matter including the lens formed form at least two nonunitary sections coupled together in combination with all other features as claimed in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Lee/
Primary Examiner, Art Unit 2875